Citation Nr: 1135061	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  03-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2000 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, the Veteran presented testimony at a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board previously remanded this claim in March 2007 and in May 2010.  Review of the record indicates that the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The evidence of record contains a diagnosis of PTSD based upon a substantiated in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, with respect to the Veteran's claim of entitlement to service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis of Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or
hardships of service."   See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this case, the Veteran identified two in-service stressors.  First, the Veteran has asserted that he witnessed the drowning of fellow service members and assisted in the recovery efforts.  He indicated that his commanding officer, Major E.J.O., as well as six others were killed in the incident.  See Report of Contact, March 2003.  

In a May 2010 remand, the Board directed the AMC to contact the National Archives to determine whether service members accidentally drowned when an amphibious vehicle sank at Camp Pendleton, California while the Veteran was stationed there.

The AMC submitted a request for verification of the Veteran's stressors to the National Archives.  A response from the National Archives received in August 2010 indicated that a number of series of records were examined, but the collection was thin during the period of the request.  The AMC was advised to contact the Casualty Assistance Section, Headquarters Marine Corps.  

In October 2010, the AMC contacted the Casualty Assistance Section.  The Casualty Assistance Section provided a copy of a Navy Personnel Claim/ Investigating Officer's Report.  The report indicated that on November 15, 1955, during PACTRAEX 56L, LVT3C sunk in the surf zone off the Camp Del Mar Beach.  It was noted that, in the midst of this accident, the Battalion Commander, R.H.P., and J. F.B. died as a result of an accidental drowning.  According to the report, these soldiers were assigned to H&S Co 3rd Amph Trac Bn FMF, Camp Pendleton.  

In February 2011, the AMC completed a PTSD stressor verification memorandum.  The memorandum determined that, based on this report, the Veteran's stressors 
were considered verified.  


The Veteran had a VA examination in March 2011.  The Veteran reported that he had an unremarkable acclimation to the Marines.  He reported that, while
participating in amphibious exercises in November 1955, he witnessed the accidental sinking of another amphibious tractor , with the loss of lives of six enlisted personnel whom he knew and the battalion commander, a major.  As he came onto the beach, recovery operations were underway.  He touched the hand of one of the men who was "missing his fingernails...the water had blood in it...it was awful."  In the ensuing days, he began to develop PTSD symptoms (insomnia, intrusive memories and nightmares about the traumatic event, hyperarousal, mood dysphoria, social isolation and fear of performing his duties).  The Veteran reported that, for the duration of his enlistment, he evinced these symptoms, which he attempted to keep to himself.  He reported that his symptoms intensified before, during and after landing exercises in Iwo Jima, Midway and Iwakuni.  

The examiner concluded that the Veteran meets the DSM-IV criteria for PTSD.  The VA examiner opined that the Veteran's PTSD is most likely caused by an in-service event.  The examiner indicated that the primary stressor related to PTSD was witnessing dead bodies at Camp Pendleton in 1955.  Thus, there is an in-service stressor, a diagnosis of PTSD in accordance with DSM-IV criteria and a medical opinion linking the stressor with the PTSD diagnosis.  38 C.F.R. § 3.304(f).  

Inexplicably, the Appeals Management Center issued a supplemental statement of the case in May 2011, denying this claim and stating that despite the VA examination, the evidence did not establish the Veteran had experienced a stressful event.  As noted above, a memo was prepared in February 2011 concluding the stressor was verified, and the Board agrees.  It is true that certain details differ from those provided by the Veteran.  For example, he states 6-7 people died, while two deaths were confirmed.  He states his commanding officer, Major E.J.O., was killed in the accident.  The confirmed deaths include Major R.M.P., who was the commanding officer of the battalion.  Also, the Veteran was not entirely incorrect, as the verification included the fact that Major E.J.O. was in the craft that sank, as he later filed a claim for personal belongings lost when the vehicle sank, and this notes that he was ordered to abandon the vehicle by the battalion commanding officer.  Major E.J.O. was, therefore, on the vehicle, although he did not perish when it sank. 

Regardless, a veteran is not required to provide a stressor with 100% certainty.  Rather, the standard of proof, as always, is whether it is more likely than not.  The information received from the Casualty Assistance Section verifies the majority of his reported stressor.  Also, lending additional credibility to his statements, is the fact that he recounted this story to medical professionals long before he filed his claim for compensation.

Accordingly, the Board finds that service connection for PTSD is warranted.


ORDER

Service connection for posttraumatic stress disorder is granted. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


